May 11, 2011 US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC20549 Attn: Brandon Hill Re: Steele Resources Corporation Form 10-K for FY 2010 Filed March 31, 2011 File No 000-53474 Dear Mr. Hill: Steele Resources Corporation (“SRC”) is in receipt of your letter dated April 26, 2011 providing Staff comments on SRC’s 2010 Form 10-K. In your letter you request a response to be submitted within 10 business days. In light of the fact that SRC is currently involved in preparing the next amendment to its S-1 Registration Statement and is finishing its Form 10-Q for the quarter ended March 31, 2011, SRC requests an extension of time to respond the Staff’s comments to the Form 10-K until May 19, 2011. Your prompt consideration of this matter is appreciated. Sincerely, /s/ David Bridgeford David Bridgeford Chief Financial Officer 3081 Alhambra Dr. Suite 208 Cameron Park, CA 95682
